687 N.W.2d 293 (2004)
People
v.
Legion.
No. 125397.
Supreme Court of Michigan.
June 10, 2004.
SC: 125397, COA: 239719.
On order of the Court, the application for leave to appeal the October 14, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would remand the case to the Court of Appeals for reconsideration in light of Crawford v. Washington, ___ U.S. ___, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).